PER CURIAM.
We have for review Mortenson v. Johnson, 566 So.2d 579 (Fla. 2d DCA 1990), in which the Second District Court of Appeal certified the following question to be of great public importance:
WHETHER SECTION 742.031 OF THE FLORIDA STATUTES, PROVIDING FOR AN AWARD OF ATTORNEY’S FEES IN AN ORIGINAL PATERNITY ACTION, CAN BE CONSTRUED AS ALSO SUPPORTING AN AWARD OF FEES IN A POSTJUDGMENT PROCEEDING FOR MODIFICATION OF CHILD SUPPORT IN A PATERNITY ACTION?
Id. at 580. We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution. Our decision in P.A.G. v. A.F., 602 So.2d 1259 (Fla.1992), is controlling in this case. Accordingly, we quash the decision below and remand this case for reconsideration in light of P.A.G.
It is so ordered.
SHAW, C.J. and OVERTON, McDonald, BARRETT, KOGAN and HARDING, JJ., concur.
GRIMES, J., dissents with an opinion.